UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-6546



PAULUS IRVIN PERKINS,

                  Plaintiff - Appellant,

             v.


BRYAN WATSON, Warden; A. P. HARVEY, Assistant Warden; OFFICER
HENSLEY; A. KILBOURNE, Lieutenant; SERGEANT SCHLUBOOM; OFFICER
COX; MAJOR J. COMBS; DOCTOR JONES; MS. STRAWBERRY; P.
SCARBERRY,

                  Defendants - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (7:07-cv-00526-jct-mfu)


Submitted:    August 14, 2008                 Decided:   August 20, 2008


Before MICHAEL, Circuit Judge, and WILKINS and HAMILTON, Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paulus Irvin Perkins, Appellant Pro Se. William W. Muse, Assistant
Attorney General, Richmond, Virginia; Rosalie Fessier, TIMBERLAKE,
SMITH, THOMAS & MOSES, PC, Staunton, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Paulus Irvin Perkins appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.   We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.       Perkins

v. Watson, No. 7:07-cv-00526-jct-mfu (W.D. Va. Mar. 26, 2008).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                           AFFIRMED




                                2